Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 07/17/2020.
	Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 10-15 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Dutta (Pub. No. US 2002/0156921 A1).

Regarding claim 1, Dutta teaches a system for interfacing a third-party system with a client device, the system comprising: a platform having one or more computing devices (Dutta Fig. 5, Proxy/Gateway 504 is a platform & ¶ [0043]) communicatively coupled to the third-party system (Dutta Fig. 5, Data Backup server 502 is the third party system) and the client device (Dutta Fig. 5, client 506 & ¶ [0043]), the platform is configured to: (i) receive, from the third-party system, a request for the client device (Dutta Fig. 5, B1 request & ¶ [0043], “a data backup server 502 instructs B1 the proxy/gateway 504 to push a service loading content type (SL) B2 to the wireless client 506 requesting that the client 506 send its data to the data backup server 502”; see also claim 24, “first instructions for enabling receipt of a request, formatted in a first protocol, from the backup server for a wireless client to backup data to the backup server via a wireless network”); (ii) translate the request from the third-party system to a client specific protocol (Dutta ¶ [0044], “Once proxy/gateway 504 receives the textual SL, the proxy/gateway 504 translates the textual SL into a binary SL suitable for the wireless client 506.”); (iii) transmit the request in the client specific protocol to the client device (Dutta Fig. 5, B2 & ¶ [0045], “The client 506 receives the push B2 containing the SL”); and (iv) receive a response from the client device based on the request (Dutta Fig. 5, B3 & ¶ [0045], “Client 506… sends a request B3 to the proxy/gateway 504 to retrieve (pull) the application identified by the SL that will transfer the data from client 506 to the data backup server 502.” – request B3 is the response to the request B2 and is therefore a response from the client; see also ¶ [0046], “Once client 506 receives the WML binary application, client 506 executes the WML binary application which transfers B7 the requested data…”)



Regarding claim 2, Dutta teaches the system of claim 1. Dutta furthermore teaches wherein the request includes at least one of a control command to control a function or operation of the client device or a query for data from the client device (Dutta Fig. 5, B1 request & ¶ [0043], “a data backup server 502 instructs B1 the proxy/gateway 504 to push a service loading content type (SL) B2 to the wireless client 506 requesting that the client 506 send its data to the data backup server 502”).

Regarding claim 4, Dutta teaches the system of claim 1. Dutta furthermore teaches wherein the platform is further configured to: (v) convert the response to a third-party specific protocol (Dutta Fig. 5 & ¶ [0045], response B3 from client is converted to B4 – “The request B3 is typically made using a Wireless Session Protocol (WSP) Get command. The proxy/gateway 504 converts the WSP Get into an HTTP Get and sends B4 the request to the data backup server 502”); (vi) communicate the response from the client device in the third-party specific protocol to the third-party system (Dutta Fig. 5, B4 & ¶ [0045], response B3 from client is converted to B4 – “The request B3 is typically made using a Wireless Session Protocol (WSP) Get command. The proxy/gateway 504 converts the WSP Get into an HTTP Get and sends B4 the request to the data backup server 502”); and (vii) in response, receive, from the third-party system, a control command from the third-party system to the response received and processed by the third-party system (Dutta Fig. 5, B5 & ¶¶ [0045]-[0046], – The data backup server 502 then sends B5 the WML application in a textual format to proxy/gateway 504 where it is translated into a binary WML format and sent B6 to client 506. Once client 506 receives the WML binary application, client 506 executes the WML binary application which transfers B7 the requested data from client 506 to proxy/gateway 504.

Regarding claim 5, Dutta teaches the system of claim 4. Dutta furthermore teaches wherein the platform is further configured to: (viii) translate the control command from the third-party system to the client specific protocol and (ix) communicate the control command in the client specific protocol to the client device (Dutta Fig. 5 & ¶ [0045], “The data backup server 502 then sends B5 the WML application in a textual format to proxy/gateway 504 where it is translated into a binary WML format and sent B6 to client 506.”).

Regarding claim 6, Dutta teaches the system of claim 5. Dutta furthermore teaches wherein the platform is further configured to loop one or more times over steps (i)-(ix) thereby enabling real-time or near real-time control of the client device by the third-party system (Dutta claim 3, connection is established periodically and therefore the steps in Fig. 5 are looped; see also ¶ [0043], “the time at which the data backup server 502 initiates a backup operation may be set at predetermined intervals or maybe performed any time the data backup server 502 receives notification that client 506 has been powered on. Thus, in whatever implementation is chosen, the data from client 506 is backed up to data backup server 502 periodically or occasionally such that updates to data on client 506 may be backed up routinely”).
Regarding claim 10, Dutta teaches a method for interfacing a third-party system with a client device, the method comprising: receiving, at a computing device, from the third-party system, a request for the client device (Dutta Fig. 5, B1 request & ¶ [0043], “a data backup server 502 instructs B1 the proxy/gateway 504 to push a service loading content type (SL) B2 to the wireless client 506 requesting that the client 506 send its data to the data backup server 502”; see also claim 24, “first instructions for enabling receipt of a request, formatted in a first protocol, from the backup server for a wireless client to backup data to the backup server via a wireless network”); translating, with the computing device, the request from the third-party system to a client specific protocol (Dutta ¶ [0044], “Once proxy/gateway 504 receives the textual SL, the proxy/gateway 504 translates the textual SL into a binary SL suitable for the wireless client 506.”); transmitting, from the computing device, the request in the client specific protocol to the client device (Dutta Fig. 5, B2 & ¶ [0045], “The client 506 receives the push B2 containing the SL”); and receiving, at the computing device, a response from the client device based on the request (Dutta Fig. 5, B3 & ¶ [0045], “Client 506… sends a request B3 to the proxy/gateway 504 to retrieve (pull) the application identified by the SL that will transfer the data from client 506 to the data backup server 502.” – request B3 is the response to the request B2 and is therefore a response from the client; see also ¶ [0046], “Once client 506 receives the WML binary application, client 506 executes the WML binary application which transfers B7 the requested data…”)

	Dutta teaches all the limitations of claims 11 and 13-14 as asserted above with regard to claims 2, and 4-5, respectively.

Regarding claim 12, Dutta teaches the method of claim 10. Dutta furthermore teaches wherein the response from the client device includes data sought by the third-party system (Dutta Fig. 5, B7 & ¶ [0046], “Once client 506 receives the WML binary application, client 506 executes the WML binary application which transfers B7 the requested data…”).

Regarding claim 15, Dutta teaches the method of claim 13. Dutta furthermore teaches wherein the control command includes a set of updated set points that adjust an operation of the client device (Dutta Fig. 5, B1 request & ¶ [0043], “a data backup server 502 instructs B1 the proxy/gateway 504 to push a service loading content type (SL) B2 to the wireless client 506 requesting that the client 506 send its data to the data backup server 502”).

Regarding claim 19, Dutta teaches a non-transitory computer-readable medium that stores logic that, when executed by a computing device causes the computing device to perform at least the following: receive, from a third-party system, a request for a client device (Dutta Fig. 5, B1 request & ¶ [0043], “a data backup server 502 instructs B1 the proxy/gateway 504 to push a service loading content type (SL) B2 to the wireless client 506 requesting that the client 506 send its data to the data backup server 502”; see also claim 24, “first instructions for enabling receipt of a request, formatted in a first protocol, from the backup server for a wireless client to backup data to the backup server via a wireless network”); translate the request from the third-party system to a client specific protocol (Dutta ¶ [0044], “Once proxy/gateway 504 receives the textual SL, the proxy/gateway 504 translates the textual SL into a binary SL suitable for the wireless client 506.”); transmit the request in the client specific protocol to the client device (Dutta Fig. 5, B2 & ¶ [0045], “The client 506 receives the push B2 containing the SL”); and receive a response from the client device based on the request (Dutta Fig. 5, B3 & ¶ [0045], “Client 506… sends a request B3 to the proxy/gateway 504 to retrieve (pull) the application identified by the SL that will transfer the data from client 506 to the data backup server 502.” – request B3 is the response to the request B2 and is therefore a response from the client; see also ¶ [0046], “Once client 506 receives the WML binary application, client 506 executes the WML binary application which transfers B7 the requested data…”).

Dutta teaches all the limitations of claim 20 as asserted above with regard to claims 4-5.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Dutta (Pub. No. US 2002/0156921 A1) in view of Mathur (Pub. No. US 2014/0196048 A1).

Regarding claim 3, Dutta teaches the system of claim 1. 
Dutta does not explicitly teach wherein the platform communicates the response from the client device to the third-party device in less than a second from receiving the request from the third- party device.
However, Mathur teaches wherein the platform communicates the response from the client device to the third-party device in less than a second from receiving the request from the third- party device (Mathur ¶ [0037], “mailbox database DB 1 may, on average, respond to requests to retrieve emails in less than 1 second. The mailbox database can measure this latency from when the mailbox database receives the request to when the mailbox database satisfies the request, e.g., the time when a request is received over the network until a response is transmitted over the network”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dutta and Mathur to teach a system responding to requests in less than a second because it improves user experience (longer response time would be noticeable and potentially inconvenient to users). 

Claims 7 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Dutta (Pub. No. US 2002/0156921 A1) in view of Hubert (Pub. No. US 2020/0118109 A1).

Regarding claim 7, Dutta teaches the system of claim 1.
Dutta does not explicitly teach receive, from the third-party system, a registration request to interface with the client device; and initiate a web based API between the platform and the third-party system.
However, Hubert teaches receive, from the third-party system, a registration request to interface with the client device (Hubert ¶ [0150], sender device and user device are registered); and initiate a web based API between the platform and the third-party system (Hubert ¶ [0150], web API is used).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dutta and Hubert to teach registering devices because registration enhances security by ensuring that only authorized devices can exchange information with one another. Hubert ¶ [0071]. Furthermore, using a web API is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

	Dutta and Huber teach all the limitations of claim 16 as asserted above with regard to claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Dutta (Pub. No. US 2002/0156921 A1) in view of Tsigkogiannis (Pub. No. US 2020/0021481 A1).

Regarding claim 8, Dutta teaches the system of claim 1. Dutta furthermore teaches a request from the third-party system and the response from the client device (Dutta Fig. 5 request B1 and response B3 & ¶¶ [0043] and [0045]).
Dutta does not explicitly teach utilize a post-back URL established during registration of the third-party system with the platform to facilitate communication of the request from the third-party system and the response from the client device.
However, Tsigkogiannis teaches utilize a post-back URL established during registration of the third-party system with the platform to facilitate communication (Tsigkogiannis ¶ [0038], “The IoT device 102 may also register with the communication service 110 to receive incoming communications. Upon registering with the communication service 110, the IoT device 102 may be assigned a uniform resource locator (URL) web address by the registrar 222 so that the IoT device 102 may receive incoming communications. In the materials that follow, this URL web address is referred to as a webhook URL.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dutta and Tsigkogiannis to teach registering devices and utilizing a webhook URL to allow for receipt of communications. Tsigkogiannis ¶ [0038].

	Dutta and Tsigkogiannis teach all the limitations of claim 17 as asserted above with regard to claim 7.

Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Dutta (Pub. No. US 2002/0156921 A1) in view of Isomaki (Pub. No. US 2016/0323457 A1).

Regarding claim 9, Dutta teaches the system of claim 1. 
Dutta does not explicitly teach validate that the request received from the third-party system includes valid commands, requests, or values for the client device before proceeding with translating or transmitting the request to the client device.
However, Isomaki teaches validate that the request received from the third-party system includes valid commands, requests, or values for the client device before proceeding with translating or transmitting the request to the client device (Isomaki ¶ [0033], “the communication with a smart device 101 may include a higher level of control by the remote resource 103. Specifically, the remote resource may have more control as to the how the smart device 101 is used and/or communicated with by validating commands and/or replies prior to transmission to the smart device or mobile device respectively.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dutta and Isomaki to teach validating commands before transmitting them because it enhances security. 

Dutta and Isomaki teach all the limitations of claim 18 as asserted above with regard to claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Weiser (Pub. No. US 2013/0147900 A1) teaches “proxy 160 may pass a request in a first protocol to a protocol translation engine 164. The protocol translation engine 164 may translate the request in the first protocol into a second protocol of the second client, and may return the translated request to the proxy 160.” 
Ravindran (Pub. No. US 2005/0076112 A1) teaches that a “System And Method For Management Of Remote Devices In A Network” where a “proxy agent translates requests received from said master agent in a first protocol into a second protocol for transmission to said device over said restricted bandwidth link, said client receiving and responding to said requests in said second protocol and said proxy translating responses received in said second protocol into said first protocol for responding to said master agent.” Ravindran Title and claim 9. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456